Appeal from an order of the Supreme Court, Monroe County (William P. Polito, J.), entered May 13, 2008 in a personal injury action. The order, inter alia, set aside the jury verdict on damages and ordered a new trial on the court’s own initiative and in the interest of justice.
It is hereby ordered that the order so appealed from is unanimously modified on the law by dismissing the post-trial motion and by vacating those parts disqualifying defendants’ attorney and his law firm and imposing costs upon defendants and as modified the order is affirmed without costs.
Same memorandum as in Doody v Gottshall (67 AD3d 1347 [2009]). Present—Martoche, J.P., Centra, Fahey, Peradotto and Green, JJ. [See 19 Misc 3d 1136(A), 2008 NY Slip Op 51021(U).]